Citation Nr: 1147319	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-39 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's October 2006 claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has asserted that he has depression and posttraumatic stress disorder (PTSD) related to his military service.  It appears, however, that the issue of service connection for PTSD has yet to be developed or adjudicated by the RO.

In his December 2008 substantive appeal the Veteran asserted that he had PTSD as a result of a repelling accident that apparently occurred during service.  The Board finds that additional VCAA notice that specifically encompasses PTSD should be sent to the Veteran prior to further adjudication.

Based on evidence submitted by the Veteran, or based on the circumstances of this case, any additional development deemed necessary to adjudicate the issue on appeal should be undertaken, to include, if warranted, PTSD stressor development or the obtaining of an opinion to address the medical matters raised by this appeal.  In doing so, the Board notes that it appears that the Veteran is currently incarcerated.  Incarcerated Veterans "are entitled to the same care and consideration given to their fellow veterans."  Bolton V. Brown, 8 Vet. App. 185, 191 (1995).  The Court has also indicated that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.

Accordingly, the case is hereby REMANDED for the following actions:

1.  Issue VCAA notice relative to the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  Afford an appropriate period for response.

2.  The AOJ should review all additional records received, and if they suggest further development (for example, obtaining a VA opinion, or verifying the Veteran's asserted stressors), arrange for such development.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


